Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 14 March 1791
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello March 14. 1791.

Altho the letter carrier between Charlottesville and Richmond is continued in his employment, the conveyance is extremely irregular. He has no fixed day of departure from his own habitation which is about 15 miles from Charlotteslle. but sets out as it suits him on Wednesday, Thursday or Friday, and keeps the letters in his hands frequently 3 days after his return. When the Weather is bad he sometimes misses a week and even 2 or 3 as in December last, if it should be inconvenient to him to perform the journey. I am afraid it will be difficult to establish it on a better footing as there are few of those by whose contribution the expence must be defrayed, who ever think of the advantages of a ready and certain communication.—I am extremely anxious to attempt a determination of the question concerning the Opossum and have begun to make preparations for it. I have had the Wolf which you saw, at Monticello sometime and have just sent it down the country to a gentleman who promises to exert himself in endeavoring to procure the Hybrid animal between it and the common Dog. It is by no means untractable, is extremely fond of  being caressed and provokes attention by the same arts as a Spaniel. It is maintained allmost entirely on vegetable food and from its feeding readily and heartily on Persimons, appears not to be entirely carnivorous in its wild state. It wants alltogether the Bark of the Dog and has much less command over its tail which points out a difference in the muscles of those parts. It was extremely shy of approaching cows or horses, paid no attention to calves or hogs but was very eager and alert in the pursuit of fowls, which places it in point of boldness and rapacity much below the European Wolf. As soon as we have procured a litter of Mongrels, I shall attempt to investigate the anatomical distinctions between it and the dog, if I should not be able to get another before.
I have begun to keep a Diary and endeavor to render it more complete by inserting Zoological and Botanical observations.
The satisfaction I feel at a new instance of your kindness is heightened by the anticipation of the pleasure I shall receive from the perusal of Buffon and the Encyclopédie.
Patsy and Polly are in very good health, and the little one increases rapidly in size and strength. Patsy’s plan of nurture, when not opposed by Mrs. Flemings prejudices, has corresponded nearly with Dr. Gregories from the first. Now it is brought as near as possible.
We are in hopes that a flying trip from Georgetown will give us the pleasure of your company at least for a few days. I am Dear Sir your aff. & obedt. Servt.,

Thomas Mann Randolph

